THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Variable Annuity Account N LINCOLN LIFE & ANNUITY COMPANY OF NEW YORK Lincoln New York Account N for Variable Annuities Lincoln ChoicePlus AssuranceSM (B Share) Supplement dated April 17, 2014 to the Prospectus dated May 1, 2013, as supplemented This Supplement discusses important information that you need to know regarding your individual variable annuity contract.All other provisions of your prospectus, as supplemented, remain unchanged. This Supplement is for informational purposes only and requires no action on your part. Effective May 12, 2014, certain riders under your contract will undergo name changes, as follows: Old Name New Name Lincoln Lifetime IncomeSM Advantage 2.0 ProtectedFunds Lincoln Lifetime IncomeSM Advantage 2.0(Managed Risk) 4LATER® Advantage Protected Funds 4LATER® Advantage (Managed Risk) i4LIFE® Advantage Guaranteed Income BenefitProtected Funds i4LIFE® Advantage Guaranteed Income Benefit(Managed Risk) Please retain this Supplement for future reference.
